Citation Nr: 0737336	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  07-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, H.H., and his brother-in-law, D.H.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
May 1976.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
In May 2006, the veteran's case was transferred to the VA RO 
in Providence, Rhode Island.

In October 2007, the veteran testified during a hearing 
before the undersigned that was conducted at the Board's main 
office in Washington, DC.  In November 2007, the undersigned 
Veterans Law Judge granted the veteran's motion to advance 
his case on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that service connection is warranted 
for type II diabetes mellitus that he maintains is 
attributable to exposure to herbicide agents, specifically 
Agent Orange, in service.  He specifically maintains that he 
served a temporary duty assignment (TDY) in Vietnam.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have any of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e) (2007).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  Type II diabetes mellitus is included on this list.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

In this case, there is no medical evidence of diabetes 
mellitus during service or for many years thereafter and it 
is not contended otherwise.  The veteran testified that he 
developed diabetes approximately 20 years ago (see hearing 
transcript, page 9) and, in a June 2005 signed statement, Dr. 
A.H. noted the veteran's history of type II diabetes.  The 
central question here is whether a presumption of service 
incurrence of diabetes mellitus is warranted under the facts 
of this case, based on in-service exposure to an herbicide 
agent, including Agent Orange.  The crucial question that 
must be answered is whether the veteran had service in 
Vietnam sufficient to raise the presumption of exposure to 
Agent Orange.

The record currently includes both the veteran's DD Forms 214 
and his 201 (personnel) file, both of which indicate that the 
veteran received a National Defense Service Medal and neither 
of which reflect that he received a Vietnam Service Medal.  
The DD Forms 214 reflect that the veteran had 2 years, 6 
months, and 10 days of foreign service from October 1969 to 
May 1972 (and more than 3 years of foreign service from May 
1972 to May 1976).  Airman performance reports indicate that, 
from May 1970 to October 1971, the veteran was assigned to 
the 6200 Supply Squadron at Clark Air Base in the 
Philippines.  An airman performance report for the period 
from November 1970 to April 1971 shows that he had "a total 
of 138 days TDY to SEA [Southeast Asia] in support of 
deployed WRSK [war readiness spare kits] kits".  Performance 
reports for the period from November 1971 to July 1972 
indicate he was assigned to the 405th Supply Squadron at 
Clark Air Base.  Records also indicate the veteran had 
service in Thailand.

According to the veteran's written statements, he maintains 
that he was stationed in the Philippines from 1970 to 1972, 
but went on TDY to Cam Ranh Bay in 1970 and to Da Nang in 
early 1971.  During his October 2007 hearing testimony, he 
testified that he went to Cam Ranh Bay "a lot" (see hearing 
transcript, page 6).  He further stated that he volunteered 
twice and went twice to Cam Ranh Bay, staying approximately 
60 or 61 days the first time.  He said he did warehouse work 
or drove a truck while there (see hearing transcript, page 
15).  During his second trip, he said that, as soon as he 
landed in Cam Ranh Bay, he was sent to Da Nang (via a stop in 
Chu Lai) where he relieved Sergeant A. and saw a C-130 plane 
that blew up two days earlier, sometime in January or 
February 1971.  Id.  He said that Sergeant A. left 
approximately one week later and the veteran remained, 
earning "extra combat pay" for 60 hours a month.  Id.  He 
earned $65 a month that he said was combat pay while in 
Vietnam (see transcript, page 17).  The veteran further 
testified that he knew Sergeant A. while in the Philippines 
and knew Sergeant Z. in Da Nang.  No such TDY assignment is 
documented any place in the claims folder to include the 201 
file.  It appears that the 201 file shows that the veteran 
served with the 6200 Supply Squadron and the 405th Supply 
Squadron. 

In a June 2003 response to the RO's inquiry, the National 
Personnel Records Center (NPRC) said it did not maintain pay 
records.

According to a May 2004 memorandum, the veteran told a RO 
representative that he received combat pay in Vietnam and 
that his assignment was the "Harvest Eagle Project".  
Another May 2004 memorandum shows that a representative from 
the "DFAS (Military Pay)" was contacted by the RO to verify 
any pay record codes that placed the veteran in Vietnam and 
said that the veteran's pay record history placed him at 
Plattsburgh and Clark Air Force Bases.  The military pay 
representative noted that no payment amounts were listed on 
the veteran's "LES History" report.

It is unclear if the veteran's alleged combat pay was issued 
for service outside Vietnam, e.g., in Thailand or the 
Philippines.

In a February 2005 response to the RO's inquiry, the U.S. 
Army and Joint Services Records Research Center (JSRRC) said 
it was unable to provide information regarding the veteran's 
specific duty location or if he served in Vietnam.  However, 
there is no indication that the JSRRC was asked to verify if 
a C-130 aircraft was destroyed in Da Nang in January or 
February 1971 as claimed by the veteran.

In signed statements, Mr. A. said he and the veteran were on 
TDY to Vietnam from February 1970 to June 1971.  TDY 
assignments for Mr. A. indicate he served with the 483rd 
Supply Squadron and was in Cam Ranh Bay.  Mr. Z.'s signed 
statement is to the effect that he served with the 6200 
Supply Squadron from August 1970 to December 1971 and that 
the veteran replaced him on his last TDY tour in Da Nang in 
approximately February 1971.  

In a November 2006 letter, the Department of Air Force said 
that, upon "thorough review" of the veteran's official 
military records, it was unable to locate any documentation 
in his military file, such as a travel voucher, special 
order, or citation, to indicate he was deployed to Vietnam.  

At this point, the Board finds that the record is unclear 
whether the veteran's service warrants entitlement to the 
presumption of herbicide exposure.  It is the judgment of the 
Board that the duty to assist the veteran with his claim 
includes trying to verify whether he in fact had a TDY 
assignment in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
NPRC in St. Louis, Missouri, or other 
appropriate source, including the 
Department of the Air Force, Headquarters 
Air Force Personnel Center, and the DFAS 
(Military Pay), the rest of appellant's 
service personnel records from his 
Official Military Personnel File (OMPF), 
including all records of his assignments, 
whether permanent or temporary duty 
stations; all travel orders; pay stubs 
that reflect special pay status (including 
combat pay); travel vouchers; and all TDY 
orders.  

a)  The RO/AMC should clarify with the 
appropriate agency if combat pay was 
issued for soldiers serving in Thailand 
or the Philippine Islands during 1970 
and 1971 and if the veteran's pay stubs 
reflect his receipt of combat pay 
during that time.
    
b)  The RO/AMC should also search for 
Morning Reports or regularly kept 
records for the veteran's unit that 
might reveal the veteran's whereabouts.  
The RO/AMC must associate all documents 
obtained with the claims file.  The 
RO/AMC should assist the NPRC by 
providing as much detail as possible 
about his reported dates of service in 
Vietnam, units of assignment, etc.

2.  The RO/AMC should contact the JSRRC 
and seek to obtain specific details of the 
veteran's reported witnessing of the 
destroyed C-130 aircraft in January or 
February 1971 in Da Nang during the 
Vietnam War.  The RO/AMC should provide 
the best and most specific information 
available regarding the reported dates of 
the alleged incident witnessed by the 
veteran during his claimed TDY service in 
Vietnam with units of assignment, and 
request unit records from JSRRC in an 
attempt to verify the veteran's 
whereabouts during his period(s) of 
reported TDY in Vietnam in 1970 and 
January and February 1971.  An attempt to 
obtain information on the "Harvest Eagle 
Project" that is available.  Any other 
source where unit records might be 
archived should also be contacted. 

** Regarding actions (1) and (2), 
efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be 
futile.  The non- existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(2) (2007).  The veteran and 
his representative should be advised in 
writing of the unavailability of any 
requested records.

3.  Thereafter, the RO/AMC is requested to 
review the veteran's claim of entitlement 
to service connection for type II diabetes 
mellitus.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the November 2006 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



